           Case 4:18-cv-05242-JST Document 53 Filed 05/16/19 Page 1 of 1




                                                                                 Orrick, Herrington & Sutcliffe LLP
                                                                                 The Orrick Building
                                                                                 405 Howard Street
May 16, 2019                                                                     San Francisco, CA 94105-2669
                                                                                 +1 415 773 5700
VIA CM/ECF
                                                                                 orrick.com


Hon. Jon S. Tigar                                                                Clement Seth Roberts
U.S. District Judge
                                                                                 E croberts@orrick.com
Northern District of California                                                  D +1 415 773 5484
Courtroom 9, 19th Floor                                                          F +1 415 773 5759
450 Golden Gate Avenue
San Francisco, CA 94102

Re:      RingCentral, Inc. v. Dialpad, Inc., No. 18-cv-05242-JST

To the Honorable Jon S. Tigar:

Plaintiff RingCentral, Inc. (“RingCentral”) hereby requests oral argument on Defendant Dialpad, Inc.’s
(“Dialpad”) motion to dismiss the second amended complaint. ECF No. 47. RingCentral’s argument will be
presented by a lawyer who has been licensed to practice law for five or fewer years: Abigail Colella. Ms.
Colella became licensed in March 2017 and has not previously presented argument before this Court.

Pursuant to the Court’s May 14, 2019 order, ECF No. 51, RingCentral has conferred with Dialpad
regarding dates available on the Court’s calendar on which the argument could potentially be scheduled.
The parties are available on June 13 and June 20.

The parties have also agreed that the Case Management Conference, currently set for June 5, 2019,
should be postponed until after the Court’s decision on Dialpad’s pending motion to dismiss. The parties
hereby ask the Court to vacate the June 5, 2019 Case Management Conference and re-set it, if
necessary, to a date of the Court’s convenience on or after July 10, 2019.

Respectfully,




Clement Seth Roberts



cc:     All Counsel of Record (via CM/ECF)
